Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the response filed on 06/01/2022.  
Claims 1-20 are pending and have been examined.
Allowable Subject Matter
Claims 1-20 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a comparator configured during the standby mode of operation to switch on a photodiode current through a photodiode in an opto-coupler in response to the output voltage being lower than a threshold voltage and to switch off the photodiode current in response to the output voltage being greater than the threshold voltage”.
In re to claim 7, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a standby mode system including; a storage element configured to cycle on the power switch transistor in response to being set and to cycle off the power switch transistor in response to being reset; a first comparator configured to set the storage element in response to a feedback signal being less than a threshold voltage; and a second comparator configured to reset the storage element after the storage element has been set”.
In re to claim 14, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “conducting a photodiode current in an opto-coupler in response to an output voltage for the flyback converter being less than a first threshold voltage during the standby mode; and switching off the photodiode current while the output voltage is greater than the first threshold voltage during the standby mode”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-6, claims 2-6 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 8-13, claims 8-13 depend from claim 7, thus are also allowed for the same reasons provided above. 
In re to claims 15-20, claims 15-20 depend from claim 14, thus are also allowed for the same reasons provided above.     
       	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEMANE MEHARI/Primary Examiner, Art Unit 2839